Title: From Thomas Jefferson to André Limozin, 13 January 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Jan. 13. 1788.

By the Carrosse which goes from hence to Havre I have forwarded a package of rough rice addressed to you. I am in hopes it may arrive in time to go with the inclosed letter by the Juno, capt. Jenkins. I will beg the favour of you to put on it this address ‘For Mr. William Drayton, Charleston: to the care of the Delegates of S. Carolina in Congress,’ and to pay the freight for me. Should Capt. Jenkins be gone, be so good as to send it by any other vessel going to New York or Charleston, and to no other port whatever. I have had this rice brought from Egypt, to furnish S. Carolina with a species of that grain which it does not yet possess. I wish the captain of the vessel therefore would so place it as that it may not be exposed either to heat or moisture, which would destroy it’s vegetative power. I have the honour to be with great esteem Sir your most obedient & most humble servant,

Th: Jefferson

